UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12800 TUCKAHOE CREEK PARKWAY, RICHMOND, VIRGINIA 23238 (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer_ Non-accelerated filer _ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes_ No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2007 Common Stock, par value $0.50 217,647,319 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 32. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Earnings - Three Months Ended May 31, 2007 and 2006 3 Consolidated Balance Sheets - May 31, 2007, and February 28, 2007 4 Consolidated Statements of Cash Flows - Three Months Ended May 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A.Risk Factors 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 6. Exhibits 30 SIGNATURES 31 EXHIBIT INDEX 32 Page 2of 32 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) (In thousands except per share data) Three Months Ended May 31 2007 % (1) 2006(2) % (1) Sales and operating revenues: Used vehicle sales $ 1,708,391 79.6 $ 1,461,120 77.5 New vehicle sales 112,615 5.2 118,408 6.3 Wholesale vehicle sales 261,152 12.2 247,296 13.1 Other sales and revenues 64,976 3.0 58,315 3.1 Net sales and operating revenues 2,147,134 100.0 1,885,139 100.0 Cost of sales 1,862,913 86.8 1,636,884 86.8 Gross profit 284,221 13.2 248,255 13.2 CarMax Auto Finance income 37,068 1.7 32,394 1.7 Selling, general, and administrative expenses 213,814 10.0 186,966 9.9 Interest expense 2,016 0.1 1,947 0.1 Interest income 378 – 267 – Earnings before income taxes 105,837 4.9 92,003 4.9 Provision for income taxes 40,482 1.9 35,227 1.9 Net earnings $ 65,355 3.0 $ 56,776 3.0 Weighted average common shares: Basic 215,293 210,530 Diluted 220,130 214,111 Net earnings per share: Basic $ 0.30 $ 0.27 Diluted $ 0.30 $ 0.27 (1)
